UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-4234


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

GREGORY LAWRENCE TROPEA,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News. Robert G. Doumar, Senior
District Judge. (4:13-cr-00075-RGD-DEM-1)


Submitted:   September 23, 2014           Decided:   October 6, 2014


Before KEENAN and WYNN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


James Ellenson, LAW OFFICE OF JAMES STEPHEN ELLENSON, Newport
News, Virginia, for Appellant. Dana J. Boente, United States
Attorney, Richard D. Cooke, Assistant United States Attorney,
Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              In accordance with a written plea agreement, Gregory

Tropea     pled     guilty       to    three         counts      of      receipt         of    child

pornography, 18 U.S.C. § 2252A(a)(2) (2012), and one count of

making    a   false    statement            to   a    probation        officer,          18   U.S.C.

§ 1001     (2012).         He    was    sentenced          to    336     months        in     prison.

Tropea now appeals, claiming that the district court erroneously

denied    his     motion    to    withdraw           his    guilty       plea.         Finding     no

error, we affirm.

              Tropea    contends         he      was       unaware       that,      by      pleading

guilty, he was waiving his right to appeal the district court’s

denial of his motion to suppress evidence seized during a search

of    a   motel    room.         The    record,        which       establishes           that    the

district court fully complied with Fed. R. Crim. P. 11, is to

the contrary.         Tropea acknowledged at his Rule 11 hearing that

he had read the plea agreement, understood it, and had reviewed

the   agreement      with       his    attorney.            In     the    agreement,          Tropea

waived his right to appeal his conviction and sentence; there

was no reservation of the right to appeal the ruling on the

suppression motion.             Further, the court inquired at the Rule 11

hearing    whether     Tropea         had    reserved        his     right     to      appeal     the

suppression       ruling.       Both        defense        counsel       and     the     Assistant

United States Attorney stated that he had not.                                 Tropea had the

opportunity to disagree, but he said nothing.

                                                 2
               “A    defendant   has     no   absolute    right     to     withdraw    a

guilty plea.”         United States v. Nicholson, 676 F.3d 376, 383-84

(4th Cir. 2012) (internal quotation marks omitted).                            Instead,

the defendant bears the burden of “show[ing] a fair and just

reason” for withdrawal.            Fed. R. Crim. P. 11(d)(2)(B); United

State v. Ubakanma, 215 F.3d 421, 424 (4th Cir. 2000).                         We review

for abuse of discretion a district court’s denial of a motion to

withdraw a guilty plea.          Nicholson, 676 F.3d at 383.

              Having thoroughly reviewed the record, we hold that

the district court did not abuse its discretion.                           First, the

court   properly       conducted    Tropea’s      Rule    11    proceeding.          See

United States v. Bowman, 348 F.3d 408, 414 (4th Cir. 2003) (“a

properly conducted Rule 11 . . . colloquy leaves a defendant

with    a     very    limited    basis    upon    which        to   have      his   plea

withdrawn”).         Additionally, the district court correctly applied

the factors set forth in United States v. Moore, 931 F.2d 245,

248    (4th    Cir.    1991).      Notably,      Tropea   offered        no    credible

evidence that his plea was unknowing or involuntary, he did not

assert his legal innocence, and the district court found that

allowing withdrawal of the plea would have both inconvenienced

the court and the Government and wasted judicial resources.

              We accordingly affirm.          We dispense with oral argument

because the facts and legal contentions are adequately presented



                                          3
in the materials before the court and argument would not aid the

decisional process.

                                                        AFFIRMED




                               4